Case 4:21-cv-00026-MWB-DB Document1 Filed 01/07/21 Page 1 of 23

2 UNITED STATES DisTRICT COURT

a MIDDLE DISTRICT OF PENNSYLVANIA
‘MIGINEL CiREENE: | Coe Now need assiqune
DIVIDE, JONES and

| Sulaxiyyoitucted anaes
vi

 

 

oy eck
. p aden is Bradley oo AN tT 001 |

~ DEPUTY CLERZ ]

  

 

 

 

 

 

EMERGENCY MOTION FoR PRELIMINARY TNTUNETION

 

 

) EMERGENICY MOTION FOR TEMPORARY RESTRAINING ORDER

 

D EMERGENCY Morton FOR EXPEDITED DISCOVERY

 

 

NENERGENEY Motion ae APPO EME OF Coutalse)
Plaintitt’s vey respectfally submit the abou titled extemel, fos

ria and Sup paring exhibits fa this Courtand heeby contend t hatitwe,
aie Pocted bo wart unbilafler using the prison qricuane. system he sue ardbe

 

#

| _ Ste Peliminar inyunctive elie’, we will be irve parah| harmede

Tp Jacksin u. Distrito Columbig 164 E 3d B62 { Mt Cin dtor) the

Coucttound that Pho Court Can only project pe iSOnees witha peel invin

 

4. . . an i tetien
while Heloortvoaits tor Phety to Oxhaus gf ieiance. prota MS Chan ae
 Weolt Asevideuad by Ex

~ Case 4:21-cv-00026-MWB-DB Document1 Filed 01/07/21 Page 2 of 23

. ~ have alee alred inihater! | He ris0n APievanile. DOCEs$ idhich Could eas: dike
tee meg | | 7 -

to Conclude:
—FACTSA LhelseD
ZANDT SuPPRT OE EMERGENCY MOTIONS

 

- Doe. 1 Of Barethanloter U1 5,8. Cavan sta fF meribecs actig a.

 

  

Dok “ee bak ici Hon, with them ial LSPCanaans pail) room pan n
(huey A itac Areritans Leg | Mail back be our atroneys Olrides aS

REKUSED/ RETURN TO SENDER —VACANT- UNABLE TD FORWARD oo
tea | oHer rates, iptluding bubnot-henifed to, Hispties ) Lohife inmates ®ve
soo ther or lel rel Lown tyecal, ree

4 (See a wads)
QT his disciimboa tery, juntonsh Und ike egal pricher ison iy dow. b Meean-

 
 

Inna, nae ello gee. houed qt Li SPLangan,

, GQ) Phin Ae Michael Greene was trailed a fe tte 9 on August lt BORO fon, the
bse Lacs Eicon ion Philedelohiy PA, spall fr ‘tom Horney Lypayne B.
4 ib Ala? rat i hed hee fa, al dha al fs ial Was
ieharred back b Hveey Lice with 4 Tfaue heel robe iainshiche her A .
Send ph bait | a tog Placula addeas,
—ABSati ay vd lle IS Siar tLommunitatons j in fine ellos Fark Fla “yjida'

 

  
 

/ “hid 1S. s only ub lized | CORY and sting Process ly panate. pesonal

bail nol Legal Mail, Thawte, Snact nn mancahonsrebirnd cadet]
ae le “el betouse. heat tale cp anger prowess inmates .

 

Gud marl | hack huce t YONA. USP, mba | WILE .

, Ob Vtibue

 

—— Povn the Elida ae 5 Atty Whole a: inte ied cad bel
wail jad adtumeats fp again br He mart poom - thal cel half said
: pe Sexual ristenducts
: . Gerent Came to He insttuben eel tanes £ GO nd eff .
wv Norlht PA enolate ba

Bar empl

| ; loner P Mab
by mek i in that hh Age chon me; hich i 1S Com eke, dud saul Sut Can be ch ten ite

2 bi haemed b fle it Hal aft WE atheapls fa foplen}. anlflr: bop sf
| bn wha“e beter dle Lyn fon ate any GO Cfendg A fur by The.
: | kgal whit UiS Cu Hf, bag Conn fr Ned by USP Concgns Pua lion bale ig

Case 4:21-cv-00026-MWB-DB Document1 Filed 01/07/21 Page 3 of 23

 

| dee Is ® MON  Detougber 4 WAOGO Some, Qourionths bok

 

—6D Plante Michael Canzone. 16 Caw Rathy | involved in vary SOUS | Hgghon
inte Commonueth of Keubuek pee another (hanes eubs Litec|
he US, Pep ili tinentot Ju His Pe. —

duoked 'din imeshgahencd snmedd ate dembatel SHG OTC Tidy |

ee a
OD Planh¥e Michael Cres Fal ashen abbog "A ys A rebuh Corel inte.

 

 

cbae enficned righerb hist tdhen He QMerne 4s Mail | BlaaklPs kefers sande,

  

fer mahiany Sard Layla KEFUSLO NAOANT-PETUN
14 a hy wakes fa a hr GE f phinphE is not haved at SP

TB sence oleh |
Pushed (bone Cire oli has shref’ ohed ues te bel

thefah breed Sad dedtnes, Plan le) Michel Ceere is cucrenfhy

 
    

OBfh AE Michael Greene Li Hhermere, hs Cfomurgl |i} gafion Car rely “

| Onepring in te Uibslen bio EME perbaliy b hs Cite Conichesn ’
bukdne Nat, Grrolieg aMtarney aHfewp it to Cnsultian H, me wen

  

Gj on .
Conch, 1 wie aoe Maal is he Cid and read beh h liso a IF
Lam not alcced fo trsil} us Any trey Hho. tng flr Stan Ly Levy be

je

 

 

. Peace de debakedl, sesgecti viet yohsuseienrenetntnenneinieitet alate
oe oh fh Dawid E Jones fam| oh leaf fhe backs a bidet Ht dh Lv
| spol alleitey fob Hick Mega i,

 

repesenf plank On ¢ “GSS
| k 5 not based af USP Conan, (See stint) a
Cn Nora beat al y 20,AQK6 USP Garcans Maijfoom (hi ued Lt Naf
2 ; | | “4 BE: Jones na He law im Halstott Ma Meggro ok A. U Flan Mans Pac!
oom Stee
. VA CANT-UNABLE TO QRWARD makive Hel Orel ely types a / Fp {Csr
ae | housed alleles (Seokst. [a )

_ Case 4:21-cv-00026-MWB-DB Document1 Filed 01/07/21 Page 4 of 23

piling hb the @. u 5 Sir Cafe eeinie | W) US y ‘, qi h OM and Ae .
Bist Sigodet: Said q Heres Was rebated apport Ha
— Sita allenpld cy Leaf n4

| Richens, taver ea ‘te muhon and ee. onky fo have gad L

 

4! OO and has
igs’ “ pal Dud E, eT Lee cal May 7 7 1
l coal Mail aed

 

 
 

is oie REFWED- 44 NI-UNABIE 7a FORW ARD, Qi i Heal 2

  
   

+ tenfioned herein staenp saad tail REFLSED. ~KETULN TOSMDEA

 

 

  

yd 1030 | pele David E, Teves ab brine, Ae balect-
P wore Lee ee | Hail Luhich Was ales RG LUED bi y Lise

  

Ml Ma Hy ff

wo (oes Mai com. See bah

| 4h eee nt Ghar He Ly SGC Froud leat:
: ‘nchuetia Hal ie heal ol | pt

ce mal kt sf
cs Peles A Foci ade ressec AS CU ented bi Eds if Ec4 cl fhe
Sad C4 vi meal cane Hearts, see Ebhhit Eed Eez

  

Ope A wt S, MORO USP Canaan's pal reap gftf agi eeFusco

t A rail i Lan the Onfare, Henda lusdim Helical} 1 deg GLO.

14 No Guns Of If IG 4050 4g gS] 3 Cae i D | Gi athe hod, 2

lo YAH 7 SP Canaan's Man lraom ( hel He ake haved Lc “a Naf |

le NoKee.

lank David yn Jeves. Leeal Mai / . |

tothe “Heri adless 266i frags 5 HOBO Hin Pahl, hee WO.
nil David EX Jones le { Mail fai | ifs He Smal omer a Oy.

 
 

 

 

 
© Oph on huge 27 40 tay hi Mee
. ts sito, ¢ eho Se SG Haudl leat Nofiee, Smear Conn 1G fio Hy SHEED

a @

ca - Rehan t Soir No Stags y Envelopes Gpe 5 Maney Ces, », Cheeks ¢ or Laval a

a US PGanaan's Mail om “hls Keeoly Gueare Uf He Eclat Sre nar + Gouna meh aaheay
a : ONLY LY uted b powss pyre hes ec

. uncensh i) ihe pl gees Fh hoy

_ | Peel ly bh, wa lashes la Gl Me
a Comp adc hose FO Box X00 Which, wit q Ig again REF Ri LSD, bee bol bHG AZL

a rn Mai lei pint lacd M al Marl p. USP Canaan which W/G8. 444M BE LES, kf)
4 b USP Corin men! en, So bx! bibs HE fy Waging} bi Jonal/,

- leg Beek with A i my M
+ Mga ‘oe 1 fo He Repth ep and oli ok 1h

wal iighinvea Co bot Ebsath CrCl Chat die

| Case 4:21-cv-00026-MWB-DB Document1 Filed 01/07/21 Page 5 of 23

    
 

{egare. agen wailed —
Cone Ler Mal the “oy Oa addias Bit inshucko! by d ASf Cantar rn

 

 

   

Sid Lgl Ral ses sey ut lg @ Sip wi ch Cleary sherk

 

   

ze! wail ancl Phares Oe Se UF Canain. .
rie Qntne Op fly ce POL
th b 4 a ie ih iy. LV A a Amen No Oh AG; /
ft Nuh 9 Otlar inmapey bei 1 a mai | Gf Meas! SG CUS

: Cn A Se Eh bt Ee | dud PL ‘4

ey fu hota out of O fies Aine wait He rep i bed f aa fn 4 l,
Mins Jalétute

Memo. sisted by Wheeler E Beadle

)

 

—O0n Nvoube XS, 2086, plank PP aHoiney obits. Halstof: t Megéro fh |

  
 

Maa sy cae beep anti David E Sess F455" as. —

 

| fondle, plait rans be red + om Cotten nite fing Lith | nis hsalt Keng by a.
TAS. Aon nafs preaches Menhowd {herein Ff nif was unable eb

{ea sche 5

lings are foe Une ble 95515 t andl Hae Cy ‘heal |

     
  

Masai which Hien be ed fe hs Athen Neuve hor en!
14 abi Silas Iiswisserh, :

co plaka + Py hes GGGIN Phibed Uslof} Mecaro te a tinue.

  

heals 6 bykagalh =:
; co herein iS intecka ‘idlakenc in

Inevicas bel ~ / and the USF. pg Leg ee Meal f
| OF Wi | / pit emon§ Proe Has. Abitien Lite cary ey ely

| Coase l and GLOSS. b the low. S
cop G0 The undonshhubienal, ile [ab fre cp discal prichees i ied

ts He lads betwee dnb kanocur ablrnsys ae gh
| Us ad Ow athe iS Unable d hake Onbebrats Us then fh

eh ote Ls el Shas bshsecte, TG

| Case 4:21-cv-00026-MWB-DB Document 1 Filed 01/07/21 Page 6 of 23

| ee laf Bote al bol oy 7 ena Cows by lis P Lagnaeds r by iy

mkec : £10 QU in AWOitins kad (ral
(Gs ; ae Prison, fe ley y clay 5 ts ide f legel hal 1S is Piped,

 
   

7 adeleste iD nmatt wit 4 ey iname / Mavs Pin On envelppe and Le cl

  
 

 

May! (ope 2 lyin n Mtoe oF Te mate or somo derivebive Pen é
Conshhiks laud mai] ard twill be Pciessed 1 in aeterdane wit, He Bop
leg 8 Maul (ui ulteaweoks/ po eM Tr,
f yy | [an

  

PE ancan 1S la rg SAIC POlicsy AS feella lo Ayn

 
 

hosted | need §} PCa WGary i by ented Legl Mal ren Gh Te

 

ti Aweadneat-

ah Kb have. hs iskew cf Leawse| [and i YHA Aweedmak tral (9 by b dye bicle  Preles Sond
‘yes tale

iio wgle

f¢ which 1 1) CSSONie. denies 4s Hes othe Caw. A,
el!) Usp Canaan's Me aAnence 1 Leg 4l Mail prachex 18 ir fac /Nege] Gf
Leh meal Cninial E MO ie fe

(Dela Unfed She her Nal, theatre, USpLnaaes Ma)
om packed FUSING cue lead pai | Gnd | Ale ashucher athn eye
ror k Holes) ford aur lee il oa] an tcl shi Moles

as ce adledey gfe Us elm Ae St dba

Lach ahen USK Aus, todens bie 54

Wie aobnt: (OIG ks b og

  

 
   
  

      
a ie iC process snmcler
_ : Ldhile ue. $7 in pin ee

| at ees exper
| allege eackee vcludi wy. hut rtak OH [intel fo °C eref:
| Prods Ryan O Nei Le LHe ) hataus Nackeo

-Forwaro, th

_ Case 4:21-cv-00026-MWB-DB Document 1 Filed 01/07/21 Page 7 of 23

 

: G2) D) Bolt IG ints | in ths nok ay wal las seyeql lofte Mh (Cty, bres

iw the bd Mins fo USP Caran Lecden Efi alk rt

ou lege ints but he (Warden Bray) le es Krethl, He | :

  
  
 
 

1B) PL, Ole bf Lin Mie. the Wh eand Ms pis Gi Hynes Lex [ / byl is

- - uf delivaed b Hoe Wig U S; p Chnagen pail YOO Shortt,
Us

 

A DUhen inmate hee at USP Cincan persarel mail end phi 1S srl hb

| te! Cloide adds 1€ Swart Ccomoncyher: Sead, pra la | IS Of2E0 4 Nort (NW info

imal Han Stormed {L¢ "peed: and Stood ( in @eords, BL Pte GQ ab, len (meu thet. a

Thi not allowed bo he (eed & pied, Xtnned or sterel det offre Gieof

ii
— Contidestial Peas, Tetk, UPlinaa iS Gp Hap
asitvel riled , aD ch )

Abi (Gn. Aventis Legd. laf by ructt Mew
Awvesie oft vy bSeah Gil lege yweat ~p Hi Sophy Hf- lev G br Ha Open co
SLan/ toy sath tacil Si fhe Chin Han beable fo (ead fe Save, Sad Conduct
isdigratzlul, Chieninf, in eucal, ) cingereus Ged te IC t, Kites th Cenvof /
cd Nl soe ave ed fo Nehn Sede,
5 fi Cbimuneeke “di A OU" G Hy Korres, Zp.
housed haw. .
wy be very Save discern aby Chi putas
Ly He Taylor, K AY.

 
 
 

   

CD Servet other Arca \ fer; can inmates Cuitienlty bei |

 

GOUSP Cavaco’ wake RETARY TOSENDER-VACANT-UNABLE fo
: A con “hetivon inmate Latkiu's Macksoy's Leg Leal Maul fom {he

UWS Distrid + im Orland OF I ay ida re: i 1, ghius uk i ,
Opnwsaid | Leg | Mal wos RETURNED back fo He US, Distal Cour Hy fhe.

 

 

    
 

a Cir Tg Said Theda “te! e issued G Sebeed Orde in Ma Macey ery
: C

~ A hs addies Char

~ Case 4:21-cv-00026-MWB-DB Document 1 Filed 01/07/21 Page 8 of 23 ©

“Ty fal heheuel Hab Lui Meck ys rob then housed! Q pap a
| wv Orclen Me Mac y fo Shaiw (aus 1 Aik ol iddeys OR wy the .
! Un Should notch MISS Mi. Vd W358" yan i Melo in enn; |

Cb wek, WEI ph eo mn tHe Label Delerde} Oe whom jokin
tey wr (ict wasaboed fb dismiss his 4955} ir Movers
ie vole, We He hurried ¢ OW ldutlda mohen J? hicabe Hol bw tHe |

  

| eck Sint fick hil { baadad Us? Onn and Yal UP lwaans —

. yl YOom

sal | ue, Hh Mi sdend lich Lu 14 han Said huanl, The by f

Hen reverse| Course. and a ‘peu sae Lovnsel fe fue icky.
GD Seveal aii Americar q ntag ke ave Unsure Lun yihgtaes nor

- tae A ther hel mal of Ho Chis gpg bel Hed Cajal fe le
OX | Pp deals 1 Wb tWe neal echoed, |

  
 

G5 fF fiom Ameren iotwite Ray Procise wes Appoo ated Goaneel by He US: Defret Gat-

ca a Bab uchen ho affow aHewphd h wiite fo him Leeeip LSP Carecin He
. prailtooy, cepertall i by hea Sad wen | ma hisat fey nif Mr i EI reathewol eo

ON” Cotnegpcrvten fon St Ch | qHerney | ferabeut Comal, he chaictl to call Ho-
cto dich He Cledey 7" ell lis hed bean o ppe ine he hisdaye Ujoar —
dew Mh bosacl atternay he w gs ted War OU M9? Concan Kop Lvetvils his Fl

Ma acer AS. hs abel GC Ko. jS0 the appointed “Hen jes went G head
| and fil ral el Me Hovis’ Fist de feb oul ratucticn wil

in. iuithee iF loca able.
Fooblain tek enurjicriu ben tiem Me Powis pertalu hy AS | lng banal

Glow Slechs ra hystery are ef, M Mob tease. 15 Carta 1n quawinhe.

unidle fo Contra LOWOLY 50 f° bint rans eimeble Ly Obtarh More.
 

I CARELIMINARY TAS

“Pla need onl ‘8 9) howe “, hh NA)

. irreparable ¢ han m salah tas Cbeured, Se é; i
a 3

— PRiimbary Ore hn
- ey el Sal Warten E.

waltoe achog i i  Conwa or partonps ho ini 4h hem fo 3

fale Nobieo. bp ihe Jal aHowneys 1 Sore sex th er
a 25 mentiowd heen. " Step He rcily disceinivater y ld peu] Micke
| oe ae i; foatept idan fiver) 6605 eal Hi hee ‘ Uae Y, (} at usp |

Concn inaleom fe ined Velel nohh

Case 4:21-cv-00026-MWB-DB Document1 Filed.01/07/21 Page 9 of 23

that fran | ble & wid latka 5 qe adedhes, buf wall heche hdoso. Ou.
. re if fe Ho oth

  
  

eT] Fhe enishe Prison Pro: seer has, aN Charms £h le of nonce chr
Uh uae il by USP Canaan's Sf jl ard ca Can ploside Some terg. |
buat, tv Ce ms i ifs 5 a ban a Hus orien, wo

 
    
  

 

  
    

d

 

TU hy ips Lad ay chp
MOR ed bes Cy pay

bradley Gnd Any ie: ie

 

; » Neu
RETURNING inenates Lege! Mail "he See o) Sb L ubhza igh bo trcarchalen F
ay

He Fev.

‘i ven

 

ey inmale wl win il mai has beeen
RET URAL | TOSENDER bohicdh iS dns Bonsistea by H Lor ple (So inmefo in Reva
fetal headend k fica Ct wth yo FORO and de,

 

 
 

 

- Plank SPs heeby rompack Oly ih tk Medal! heardual ks
Thy NEDATELY pd His Mie a tlh? 5 WA thy Up UP Canaan's a i (er
. ulich ‘9 util | ed Focecumen pail 1, Leal eg Me | Hat bug helurnel
 

Phy Sulear

“Peolacaton Sans neee RebbL aati pagel
Onder Hie, penal Under perpey Hutte infernal
ine ee boeinis Hueand acktle.

foSerdke From LISP Crea’ iwi loc in He ya of _ ae and da,

As well as the tack Coney | mitagke Udhem, nati i wos (efarred| |

pied

 

sand oes drs bought

© besurey | His cs uy son

bu ch heain, Newee would | sia He G Court OT NS reasapalle mioed

— P&San would Thi shor bel beheve tha 4 Ldoel | laden and his Subardinle
oie boul | ave the qudaeity ardor lau wks mirder fe REF WE ay: acoot |
oe a4 mmates or inmates iv) (easel if Leon! M Mani |. Ari zones Shenk Ary iO

Coabht

    

ould not even stoop H His bud. “The Cour} nustact Pb peokefour
igh ht. (Nea. being denierf: den Light te Ong!
rh gcc the Bods by 4 abo x spf mes stot. cacy thon. Hunk

- tee ate above the haus and, hf ‘tan Fpadgcan jamater 7s

ov 400 dur 1 Kr! haw te Seek redvess Oi the lavk Oar ti Sa

have been violated all of 0% acl ss dots Tivu X02
Cows Lil fp intervene. The debardarty haus cotler Abaty lui H,
Gad fmistorduch 50 keog Hey ha haw bare oe oe hubts.

Plone espa bo bath ph - Ma J.)

S bute

     

Miched Greens HOLUIOR “bea Tres
Un. feel el State: Pon beaiy Caden United Ofstes Pon tbe ag).
2 £0 Box FO 7

  

Wi iy Bane, binis

 

(S472
 

 

Case 4:21-cv-000zbaxtwki-p A 4Document 1 Filed 01/07/21 Page 11 of 23

pleat gd (foeghytegg Tg ede AU EEE Eeeteone et ine eftepefder tg CHU et E

TLPSL Wed “Heusen
00€ XO Od
ueeuey dsr)

B8SO-89LTC # NI
QUdDIL) [SeUdIPY

mi Ride cadd yl 1y¥9R] &—

ad

SIYWN) AG 2Noss

OLSS-LOI6L efuealAsuuagd ‘viydjaperitd
ans 1snI0°[ | ZZ
aimbsq ‘Hoasa ay “g] suUeAT

“Od “WAL MUTT 709894 OY Le ——

 

13 Wiel OF OF YA &

SGT Wal VIM Cia
Case 4:21 GARR AN WECOR LR hv Ea anki S207 se blageiak of 23

 

Lynanne B. Wescott, Esquire
Tel: 215-545-0324
Fax: 215-545-0326

LWescott@wescottlaw.net

www.wescottlaw.net
Licensed in PA, NJ, NC, DC

The Wescott Law Firm P.C.

1221 Locust Street, Philadelphia, Pennsylvania 19107-5570

August 16, 2020

Michael Greene be
IM # 22768-058 .
USP Canaan a Ww
PO Box 300 | Wy
Waymart,PA 18472 x

Dear Mr. Greene:

   
 

Enclosed please find your ID theft paperwork for you to decide whether to fill it
out and accept the offered protection. Hope you stay safe from this virus and enjoy the rest of
your summer.

Very,truly yours,

aa Uh Ney]!

Lynanne B. Wescott

Cru tes Lacated x the Paloric Princeton Ctl. Poank Fernes, Sdrchilect
Case 4:Zay tee SMWB-DB Document 1 Filed 01/07/21 Page 13 of 23

 

U.S. Department of Justice

United States Marshals Service

 

PO Box 4219 . ; a
Everett WA 98204 Prisoner Operations Division

UY foalfQgEdoUOdane##UasQUHEGEsG#EQoeg9 Gfedardalo#EQDEEQUE Washington, DC’ 20530-0001
TRU iiun edafafetny Hn

Michael Green 22768-058
Canaan Usp
U.S. Penitentiary

 

4939

3470311 PO Box 300
VericM Waymart PA 18472-0800

June 3, 2020

To Enroll, Please Call Collect:
0-936-632-8151
Enrollment Code: NYRH3KCC7J

Dear Mr./Ms Michael Green:

On December 30, 2019, the United States Marshals Service (USMS), Information Technology Division (ITD)
received notification from the Department of Justice, Security Operations Center (ISOC) of a security breach
affecting a public-facing USMS server that houses information pertaining to current and former USMS prisoners.
You have been identified as an individual whose personally identifiable information (PII) may have been
compromised as a result of this breach. PII may include information such as date of birth, social security number,
and address, which may be used to commit identity theft. Accordingly, you are being notified by the USMS at
this time so that you can take steps to protect yourself against potential identity theft.

There are a number of actions you can take to protect against potential identity theft. You can place a free credit
freeze or a fraud alert on your credit files. A credit freeze lets you restrict access to your credit report, which in
turn makes it more difficult for identity thieves to open new accounts in your name. A fraud alert advises creditors
to contact you before opening any new accounts.

By writing any one of the three credit reporting agencies at the addresses below, you will be able to place a credit
freeze or fraud alerts with all of the agencies. You will then receive letters from each of them with instructions
on how to obtain a copy of your credit reports at no cost. Sample written notifications are attached to this
correspondence to assist you. Also provided for you are the relevant sections of the Fair Credit Reporting Act.
You may want to reference the appropriate Sections of the Act in your correspondence to the credit reporting
agency.

Equifax

P.O. Box 105069
Atlanta, GA 30348-5069
800-525-6285

Experian

P.O, Box 9554
Allen, TX 75013
888-397-3742
 

       

“Opiptioy)
MOSIOg

“50']

810-$$ 1601 ‘G
[let[apoglyrqecetadedafafyy ted be pp yf

Dip, Document 1 Filed 01/07/21 Page 14 of 23

 

7

 

Case 4:21-cv-0002G24WR-

g LOBZE [4 OPUe}IO

8 384 ssyis-isuls S61 Suns

3 BOVLSOd SN PAig BeIOUTES "N OOE]

3 ixall 600 L$ “Wed “oresaymoosepy L—

peedQderceEQbadsddiddecdebeatsbecsdMls TRIM. tE.
*joqe] Siu] uo
pajjoeds si yeu} ,oyep yeu, 8uj uo eSeyoed Siu} ew ysnuu no,

AdOSOLOHd LON OG
- 9040 Ajuo pasn aq ued pue anbiun sj Jequinu VoTFeUUyUOD YOey

“BOO JSOq [200] INOA Je Wao B 0} payuasald Jo ‘JayEO et INOA
0} papuey ‘xoq uoNnoa}oo Aue ul paysodap sq Aew aBeyoed siys

‘eBeyoed 3y] jo aBps ay] punoje desm JOU Sa0p ji OS jaqe| By} BDe|q

"paPpUsSLULUODa! Sj |SQu]
AAISOUPE-JaS ‘peunoes sue sebpe jie ans eg “AGOONVE YSAO
AdVL LON OG - 9nj6 so ede} yy eBexoed 0} joqe) Suiddiys auaupy

t

+
:SUOTONI}SU]

 

 

Case 4:21-cv-fogdghyii(B-DB Document 1 Filed 01/07/21 Page 15 of 23

 

‘uoldo o1udjSaje 84} JO) suOUd Aq aiqeyene jou si UONeWWORU AeAjeg ‘peysenbe, punje: a;
#pagnbeu eunseg jaqe; Burddiys oyo0sjoq@ Sil] JO Bsn YIM SedIUas AYG-E TVW ALINOIUd UO
aoias Sunjel Jo} 38} ou st aleuy Ajdde sayes aBeysod anes AVO-C VW ALINOINd sentoy,

O080-2278h Wd LYVINAVM

OQ0€ XO8 'O'd

ala} NVVNW9 dSn

yIRWUISOd ASVILNSLINSd “S'N
SdSn 810-SSL6y “ON JaysiBey sauor "3 pied OL

LO8ZE Ip OPURLO

G6} ayNS

PA|q UBIOWSS YON OOEL -
‘Vid ‘oueBaypoosjeH — .woiy

ese

020Z/6Z/Z0 aed Bupey OzOz/6Z/20 :180 Wud
Zo 4 Sq1.0 3UBIEN

Si 2$ :seag pue abeysog jejoL

00°0$ 1804 Sales D110I}99;3]

» BUDoesL YM AVG-E TIVW ALIORd
€b S88P OZONE 9966 SELLS SOPE
Yequiny Sunoesp

ydiasey joqe] Buiddiys eoipus

‘sduue}s

 

 

meee ee ee ee eee ee ee ee Er

 

   

eb o9eh ozoe 9966 eLLs S06

wa ll i

# ONIMOVEL sasn

 
 

 

0080-¢LP81 Vd LYVINAVM
o0e XOd “Od
NVVYNVO dSNn
AMVILNSLINAd SN :gy
8L0-SS16p “ON JoysiBey seuor “3 piaeq = dis

 

660d

 

 

 

LO8ZE Id OPUBLO

G6} syns

PAIgG UBJOLUSS UNON OO!
Wid ‘oueBaynoosjey

 

wm AVG" & JIVIA ALldOldd

 

 

 

 

 

0202/67/20
SEIS
aougseguioD
SdOTSANS Siva lv’ S SNOZ
£082¢ WHOS TWA ALOIS,
voooLzso00szso Civd Sad 8 SOVLSOd SN

 

 
Case 4:21-cv-08026-MW B.Document 1. Filed 01/07/21 Page 16 of 23
LRN EP

 

 

   

 

    
    
  
 
   
      

 

  

  

    

       

   

 

   

 

 

 

 

 

 

 
  
   

4 *IMAUIS TWLSOd g NINO SaliddNs Jaud YACHO plog Anata ited a9aocal 00006 d
ul SELVLS G2LLNO. ma ————— mmm, f09'SdSN LV SN LISIA adojoaug oy aed [8607 waa !
i “oo me _—
H :
Q “R-T-S-  18472-RFS-iN *94 08/03/20
ze UNABLE
i RETURN ‘
8g WesfdabalMDa tH stosldedsaQHAaULa AM aad desttbaol Malet tattle o
5 ~ Pa ‘aayinoay 39 AV 1SBV7
s . SH 1|U . NOME 1280 SHOLSND ¥
2 pee cers ee 2505 73] (ATIWNOLLYNUSLNI G3SN NBM
= 2221/2 :
z —_——— specu F852/9 e :
I EOGnR nas NY E
i o Seem Soaeu £2 e iA —
& Same SOSmm BS S| Bee aR
: = Sees BReer 8 3s ag Ave spsstiog »
é oo 28 S m3 a> He aiavivay dod (ep?
we ——————— @ a? zat gee
‘ i === 2 5 a8 o |e 25
z a ca @ a ” sQAGNTION! SONVYNSNI
: gees] s 28 Pie ii ) $
i 8 ee Zz 8 5 rm 8 eo" ‘ SCZQNTONE wONDIDVAL Sdsn | Wy
— 2 fe
; & —— 8 = Y ; “ney GaIsIOTdS AUTANIG HO SLVO
2 » [ool oO t ’ .
3 —_—— |B i a} Pe
> * —w an 1 > nu! we at OV qaaad 3 /
5 —— Fie =< hg 3 % “I i VW Ww xh
é Se 3 aie aa ZA
; ees — ALIUOME
TL . ee fm
AgUINOIY AOVLSOd 3215
TyOaT Wh Aluolid ‘TES OL ATWYld SSTUd IWS OL ATWald SSTUd

    
 

Pe: in rarloveat Stem bea Sh II Roloc!
,
jae

Hy1DaG SWOLSN
WNUSLLNE SEISN 8

aan
; HOLY?
ATTY NOS

Case 4:21-cv-og bag
Myypépe Document 1 Filed 01/07/21 Page 17 of 23

et aa AWA 138

Twos

  
  
  

 

|

 
 

  

   
     
 
 

 

   

 

 

oe
saerome
apa
Om
os
=>
amt base
ot.
aS 0004
x & ~ “| us POSTAGE & FEES PAID 15 2807 |
ans —
ii ts PONE 2 FLATRATE ENVELOPE Oo
NI . mBasPrice e
a Bail: b ¥ Be ; A ¥ A a starnws i Se = ‘
el aL ee endicla [fe = 1
, Hi PHAGE ERR ARENT 20132020 | = .
| ENA or = j
PRIORITY MAIL 2-DAY ae
; = mee w
Attomey Patrick M. Megaro = 3B &
| 4300 North Semoran Bivd RE g 2
i 5 Ee F8we |
' Suite 19 30807 ee = nee fb
tei a ' = CS . :
Saag’ (8004) = odds 3 |.
Re "Re = ea a rn ih aS / A
sup Dave E. Jones Register. No-: 49155-018 = 23 Be
To: USP Caqaan £5e 8 ope
Smart Cor unications zo fo
PO Box30 “| = S
Pinellas Park Ft%@g780-0030 = So.
= Ne}
me ™
: N
©

  

SNIINO Saliddns Favs HACC
WOdSdSN Lv SN LISIA

8

    

~ Legal Mail -

Open in presence of inmate

 
  

ZONE 2 FLAT-RAT! Sveto
ComBasPrice

es

| ‘PRIORITY MAIL 2-DAY™.

r Atomey Patrick M. Megaro
| 4300 North Semoran Blvd
' Suite 195
Orlando Fl 32807
B001'

Casefigt-evioqer og26-ywe- DB Document gaggia OLMSERRIWRBEGe 18 of 23 FROWs2#0r:

 

 

SHIP David E. Jones Register No.: 49155-018

USP Canaan
Smart Communications

| PO Box 30
Pinellas Park FL 33780-0030
USPS TRACKING # #

0

9405 5118 9956 3 3039 8645 44

 

       

qi

 
   

Case 4:21-cv-00026-Mfty KB DB.

 

 

 

ocument 1 Filed 01/07/21 Page 19 of 23

 

   

          
    

       
 

 

Atal sAbatad

*94 09/05/20°

 

   

a

mo me

fo ae

“ 5 a Ba

= Oe

2 WOO

ce WIth
! y) {
M7 ODOO =
fr a Pu 4 f
mG Fs} :
| 404612 fe
oO ~~ We fF
2 =) MD i=
M™ Ei ees f s
Oo M 42k / =
mM 6 Dass

   

"| -R-T-s-

 

Fa) f
Package Fickun,
start the OF code.

 

 

wae

 

Legal Mail
Open in presence of inmate

    

  

      

     

 

or sae =
‘ US POSTAGE & FEES PAID 0s2s0009210004
cogeriat : | PRIORITY MAIL, FROM 32807
um tg enaer | é ZONE 2 FLATRATE ENVELOPE
“ayvelopes, cs 1 ComBasPrice : a \... al
fart aad Baie ener orien | ee

 

 

PRIORITY MAIL 2- DAY™

Patrick M. Megaro, Esq.

HalscottMegaro, P.A.

1300 North Semoran Bivd

Suite 195

Orlando Fl 32807 BO01

 

 

 

 

 

 

USPS TRACKING #

|

9405 5118 9956 3677 5384 56

 
 

|

 
%

et

Case 4:21-cv-00026-MWB-DB Document1 Filed 01/07/21 Page 20 of 23
Sins |

 

US POSTAGE & FEES PAID 06280009210004
PRIORITY MAHL. FROM 32807
ZONE 2 FLAT-RATE ENVELOPE

     
   
 

 

fy He Be

‘

 

 

LOGO) sm.
PRIORITY MAIL

 

 

 

 

Pie 08/27/2020
Patrick M. Megaro, Esq.

2-DAY™
HaiscottMegaro, P.A.

4300 North Semoran Blvd
Suite 195

Orlando Fl 32807 | BO001|

ne David E. Jones 49155-018
' U.S. PENITENTIARY
SMART COMMUNICATIONS
USP CANAAN
P.O. BOX 30
PINELLAS PARK FL 33780-0030

 

USPS TRACKING #

MI

9405 5118 9956 3677 5384 56

 

 

 

 

stamps. Shipping Label Receipt

Tracking Number:

9405 5118 9956 3677 5384 56

PRIORITY MAIL 2-DAY with Tracking * ,
Electronic Service Fee: $0.00 iL
Total Postage and Fees: $7.15 7
Weight: 0 lbs 1 oz

Print Date: 08/27/2020 Mailing Date: 08/27/2020
: em nc IE

From: = Patrick M. Megaro, Esq.
HalscottMegaro, P.A.
1300 North Semoran Bivd
Suite 195
Orlando Fl 32807

To: David E. Jones 49155-018 USPS
U.S. PENITENTIARY Postmark
SMART COMMUNICATIONS Here
USP CANAAN
P.O. BOX 30

PINELLAS PARK FL 33780-0030

, “Regular PRIGRITY MAIL 2-DAY Service postage rates apply. There is no fee for Tracking service
on PRIORITY MAIL 2-DAY services with use of this electronic shipping label, Postmark required if
fee refund requested Delivery information is not available by phorie for the electronic caption,

 

 

 

Instructions:

1. . Adhere shipping label to package with tape or glue - OO NOT TAPE
OVER BARCODE. Be sure ail edges are secured. Self-adhesive
label is recommended.

2. Place the label so it does not wrap around the edge of the package.

3. This package may be deposited in any collection box, handed to
your mail carrier, or presented to a clerk at your local Post Office.

4. Each confirmation number is unique and can be used only once -
DO NOT PHOTOCOPY.

5. You must mail this package on the “mail date" that is specified
on this label.
1026-MVE iled 01/07/21 Page 21 of 23
O28 MvéeDB Document 1 Filed g

 

 

 

US POSTAGE & FEES PAID 6280009210004
PRIORITY MAIL FROM 32807
ZONE 5 FLAT-RATE ENVELOPE

ComBasPrice

 

 

 

fol Jie tb A a
He HOPR||| “SRS,
Ha A Pea Eee 40/07/2020

PRIORITY MAIL 3-DAY™

 

 

 

 

 

Halscott Megaro, P.A.
1300 Nort Semoran Blvd
Suite 195

Orlando Fl 32807

 

BOg99

 

 

 

cor David E. Jones 49155-018

U.S. PENITENTIARY
SATELLITE CAMP

USP CANAAN

P.O. BOX 200

Waymart PA 18472-0200

 

USPS TRACKING #

MAT A

9405 5118 9956 4589 1349 58

 

 

 

stamps | Shipping Label Receipt

Tracking Number:

9405 5118 9956 4589 1349 58

PRIORITY MAIL 3-DAY with Tracking *
Electronic Service Fee: $0.00
Total Postage and Fees: $7.15
Weight: 0 Ibs 1 oz

Print Date: 10/07/2020

Mailing Date: 10/07/2

From: Halscott Megaro, P.A.
1300 Nort Semoran Blvd
Suite 195
Orlando Fl 32807

To: David E, Jones 49155-018 USPS
U.S. PENITENTIARY Postmark
SATELLITE CAMP Here
USP CANAAN
P.O. BOX 200
Waymart PA 18472-0200

“Regular PRIORITY MAIL 3-DAY Service pastage rates apply. There is no fee for Tracking service
on PRIORITY MAIL 3-DAY services with use of this electronic shipping label. Pastmark required if
fae refund requested Delivery information is not available by phone for the electronic aption,

 

 

 

Instructions:

1. Adhere shipping iabel to package with tape or glue - DO NOT TAPE
OVER BARCODE. Be sure all edges are secured. Self-adhesive
label is recommended.

2. Place the label so it does not wrap around the edge of the package.

3. This package may be deposited in any collection box, handed to
your mail carrier, or presented to a clerk at your local Post Office.

4. Each confirmation number is unique and can be used only once -
DO NOT PHOTOCOPY.

5. You must mail this package on the “mail date" that is specified
on this label.
"}8qz] S1yZ UO

payoads $1 yeu} ,ayep ew, ayy uo abeyoed SIU} HEU ySnu NO, °S
AdOSOLOHd LONOG
- 80U0 Ajuo pasn aq ued pue enbjun sj sequinu uojeuuu0S yey "¢
"B9IUO ISCq j290} JNOA ye ys9]O B 0] pajussaud Jo ‘NauNES jew INCA
6} papuey ‘og UONDa]/09 Aue ut paysodap aq Aew aBbeyoed siqy ¢
‘aBeyoed ayy yo ape ay) punoze dem you saop y! os jeqe| 8Y) a0Bi¢ °e

“‘papusunuosal si saqey
SAISBYPE-HOS “paundes ave sabpe je eins aq “"IqOOYVa YAO
AdVL LON Od - enj6 10 ede} ym abexoed 0} jaqe; Buiddiys aiaypy 4

:SUOTONASU]

 

e Document 1 Filed 01/07/21 Page 22 of 23

Exhibit.

Case 4:21-cv-00026-MWB

s

ca

 

uondo siuendsja ay) Jo) aunyd Aq ejqepene you si oReuUOsU: AaAjeg “pe;senba) punjas aaj
}# PANDO! yrewWisog Teqe} Susdiys YURI} sity JO BST YM SAKES AVO-E TVW ALINOId UO
eoyuas Guiyoed Joy 39) OU S| slau Ade saiel aBejsod savas AWO-e TVW ALINONdd J2Inday,

'

OO80-22781 Wd LYVIAVM

. O0€ XO Od

a13H NVVNVO dSn

ywewysog ASVILNSLINAd ‘Sn
sdsn SLO-GSLBP “ON NIC Seuor ‘3 piAeG :0L

LO8ZE Ia OPULLIO

G6} Suns

PAIgG UBIOWSS N OOEL
Ye ‘orebayyoosje}4 ui0se)

OzOz/Se/ Lt ered Guyeyy OZOZSE/LL “A}8q Wud
20 | sqro jUuslena

99°23 :saay pue aBeysog jeioL

7 00°0$ ‘883 aovuag q1N0793/9

» Bupyoel, WIM AVO-e TVA ALINOId
09 2692 92ZP 9S66 BLLS SOPG
“equinn Bupoesp

SGLUE YS

 

  

ll

 

  

O080-CL781 Vd LYVINAVM
00€ XOd “Od
NVVNVO dSn
AXVILNALINAd 'S'N
8LO-SSL6P -ON NIG S®uof “5 pineq ais

‘OL

 

 

6608

 

 

LO08ZE Id OPUBLO

S6L ans
PAIG UBJOWUSS N OOEL
9000 Wd ‘ouedeyyjioosjey

 

mAVQG"€ TIVIN ALIMOMd

 

=x

 

 

 

 

 

 

SOU SEQUICD

AdOTSANS SLVe-LW 1d $ SNOZ

208cE WOUS TVA ALIMOIdd
pooolz6oo0szso OWd S334 8 39vLsed sn

 

 

ydiesey jeqe7] Buiddiyg  elolpus

 

<

<

AS
cs

é

~

50

  

  

 
SUM IES Pe “AMOI SDRIOY
ce oa 8844 SINPAYYS Of a

    
  

          

a apt” wren
“we ayernee eee were
{/ ym wee wicNnas OS weal
} Susod OL_S1d
S$ GUNNS ASE so

 

zu 9966 § we

; SOPs

yovul Sasn \ 20! —

 

  

=

rs
- .

Zlvel Wd LYVIWAVAA

S o0¢ XOd “Od

oO NVVNVO dSn

jay

VILNSLINSd ‘S'N gy
NINIG Seuor “3 PIKE ats

LO8ZE Id OPUBHO

S6L SUNS

paig ueBOWsS N OOel
Wd ‘oueBayiHOos|eH

VIN ALINOIdd

e

*paunba, aq Aeui uogesZOSp
SWUO}SHO B ‘APEUONBUISIU] DeSn UsyAs

d
c
o
E
5
3S
a
al

“euluO souddns Jopigy x

|

"SjGRTeAR Un NSIC 4

 

*@QUBITISU [BUOITBUIS]UL POY] a

 

BOUgSEGWOD

Soran auveilv' 6 — ‘em & ‘SUOHBUNSSP JBUOQRUIE I
40]Bui AUBLE O] DEPNIOU! wWONIHOVEL Sdsns

 

. a Olvd sBad 3 FOWLSOd SN

tQ—. ‘aS OSoWwOp 10) peyioeds Ar@alop jo ayegea

-CV

ad

6
4
N
st
w
“

 

He!

t

t

“a DIATAS TW1SOd |

° . , / guy ges a grey g ah EPR

 

Ea

 
